


Exhibit 10(b)(v)
 
FOURTH AMENDMENT
 
TO
 
TI SUPPLEMENTAL PENSION PLAN
 
TEXAS INSTRUMENTS INCORPORATED, a Delaware corporation with its principal
offices in Dallas, Texas, hereby adopts this Fourth Amendment to the TI
Supplemental Pension Plan (the “Plan”). This Fourth Amendment to the Plan shall
be effective immediately. Except as hereby amended by this Fourth Amendment, the
Plan, as previously amended, shall continue in full force and effect.
 
The First sentence of section 5-2 is amended and restated in its entirety to
read as follows:
 
“The Plan shall be administered by an Administrator or Administrators appointed
by the Compensation Committee or its delegate.”
 
IN WITNESS WHEREOF, Texas Instruments Incorporated has caused this instrument to
be executed by its duly authorized officer on this 21st day of November, 2003.
 
 
 
 
 
 
Texas Instruments Incorporated
 
 
By:
 
/s/    STEPHEN H. LEVEN        
 
 
 
 
 
Stephen H. Leven
 
 
Its:
 
Senior Vice President-Human Resources

 






